DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 33 and 41-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims 41 and 42, dependent claims 33 and 43-46 thereof, are directed to species distinct from the invention originally claimed. For example, claims 41 recites a method/step of placing an element of the wearable device in contact with a portion of the patient’s head. On the contrary, claim 42 recites an alternative method stop wherein the element is placed away from the patient’s head and does not contact the patient’s head.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33 and 41-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note: claims 33 and 41-46 directly or indirectly from independent claim 31. Thus, if the originally elected invention is found allowable over the prior art, these claims will be considered for rejoinder.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32, 34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 recites the term “the predetermined portion of at least one of the patient’s head” in line 2. Claims 34 and 36 also recite a similar claim language. However, the term “at least one of” has been deleted from their parent claim 31. Hence, this term renders the claims indefinite.
Claim 32 recites the limitation "the predetermined of at least one of" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 34 and 36 also recite similar claim language.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32, and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 12, 14, and 22-25 of U.S. Patent No. 10,653,889 to De Taboada et al. (hereinafter  De Taboada ‘889), in view of U.S. Patent No. 10,188,872 to De Taboada et al. (hereinafter Taboada ‘872).   The claims of De Taboada ‘889 are directed to a  in view of De Taboada ‘872 to use a heat sink that transmits the light irradiation from the light source to the patient’s scalp as an equivalent alternative cooling means as presently claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the following reference:
Rabin et al., Pub. No. U.S. 2010/0106077, discloses a phototherapy device/cap and method of use, the device comprising a plurality of light-emitting diodes adapted to provide the treatment light (see pas. 0009-0012), and a heat-conducting means ( e.g., a Peltier device) for cooling the patient’s scalp (see par. 0067). However, the heat-conducting means is not placed between the light sources and the patient’s scalp, and it’s not configured to propagate the light from the light sources to the patient’s scalp.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 12, 2021